DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 1, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Amos fails to disclose a vacuum bag pressing a film comprising a riblet imprint against a component thanks to the aspiration of air contained in the vacuum bag using a vacuum pump asserting the removal of air does not cause the carrier film to press into the resin.  Examiner respectfully disagrees with Applicant’s assertion as Amos teaches the substrate is located in an evacuated plastic bag after the vacuum chamber is evacuated to remove the air [0171].  Since the bag is evacuated of air, the substrate is necessarily pressed into the carrier film and then further pressed by the chamber pressurization.
Regarding Applicant’s argument that Applicant’s drawings are not required to comply with the requirements of 37 CFR 1.83(a), Examiner notes that the drawings are not compliant with PCT Rule 11.13(m) as reference character “10” has been used to designate both the coating in Figure 7 and support element in Figure 8.  Examiner notes the element 10 as labelled in Figure 7 should be element 8 corresponding to coating 8.  
Drawings
The drawings contain the following defect(s) in the form or content thereof: 
Reference character “10” has been used to designate both the coating in Figure 7 and support element in Figure 8.  Examiner notes the element 10 as labelled in Figure 7 should be element 8 corresponding to coating 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amos et al (PGPub 2005/0150589).
Regarding Claim 1, Amos teaches a method for forming a riblet on a component (Abstract- a method for forming a patterned layer having a surface profile (Amos calls the pattern embossed into the fixable material a surface profile (Abstract, [0070]), which the Examiner maintains reads on the Applicant’s “riblet”); See Fig. 32 as an example pattern embossed into the fixable layer), wherein the method comprises: 
inserting the component in a vacuum bag (Fig. 7a- resin coated substrate 134, plastic bag formed by plastic base film 132; [0169]-[0171]- discussing vacuum embossing in a bag),
printing the riblet on the component, wherein said printing comprises placing the vacuum bag under vacuum by aspiration of the air contained in the vacuum bag using a vacuum pump so that, thanks to the aspiration, the vacuum bag presses a film comprising a riblet imprint against the 
peeling the film so as to separate the riblet imprint from the component, after printing (Figs. 4-6a and 10- showing the delamination step; [0143]- discussing the delamination step).
Regarding Claim 2, Amos further teaches the film is a wall of the vacuum bag (Fig. 7a; [0170]- a carrier film 130 of the type described with reference to FIG. 3 is attached to a plastic base film 132).
Regarding Claim 4, Amos further teaches heating the component and the film while the film is applied against the component ([0033]- step of fixing the fixable material involves permanently increasing the viscosity of the fixable material by exposing it to heat and/or radiation and/or by mixing two or more components as appropriate; [0171]- The resin can be UV cured in situ, or stored in the bag and cured at a later time).
Regarding Claim 5 and 6, Amos further teaches applying a coating on the component (Fig. 7a; [0170]; - substrate 134 is coated in resin), wherein the riblet is printed in the coating ([0171]- the pattern is pressed into the resin).   Amos further teaches the fixable material on the substrate may be a resin or lacquer [0033] thus meeting the instant limitations of an anti-erosion coating consisting of a paint and/or of a polymer.
Regarding Claim 7, Amos further teaches the film consists of an elastomer or of a polycarbonate [0062]- the carrier film preferably comprises any one of PET, PC or PEA).
Regarding Claim 8, Amos further teaches the riblet forms on the component a groove extending along a longitudinal direction ([0165]- discussing the grooved grating pattern), and wherein the peeling of the film is carried out along the longitudinal direction or following a direction perpendicular to the longitudinal direction (Figs. 4-6a and 10- showing the delamination step perpendicular to the longitudinal direction of the riblet grooves; [0178]- the carrier film is slowly peeled from the substrate by pivoting the upper arm around the pivot point).

a pouch (Fig. 7a-7b- plastic base film forming a bag; [0170]-0171]- discussing the film forming a plastic bag), 
a vacuum pump configured to aspirate the air contained in the pouch (0171]- the vacuum chamber is evacuated to remove the air) and 
a riblet mould comprising a film in which is formed a riblet imprint ([0170]-0171]- carrier film 130 is used to emboss the resin on the substrate), the film being adapted to be separated from a component on which a riblet has been printed using the riblet mould, by peeling the film (Figs. 4-6a and 10- showing the delamination step; [0143]- discussing the delamination step), the riblet imprint being formed in the internal surface of the pouch ([0170]- carrier film 130 is attached to plastic base film 132).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amos et al (PGPub 2005/0150589).
Regarding Claim 3, Amos further teaches an alternate embossing method utilizing rollers (Figs. 4-6a- roller 56 and 58; [0150]- discussing using rollers; [0196]) and specifying the separation between rollers [0196] to impart the desired pressure during the lamination process [0196].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum molding operation to include embossing the substrate with rollers as taught by Amos with reasonable expectation of success to impart the desired pressure during the lamination process [0196] thus meeting the instant limitation of printing the riblet comprises pressing further the film against the component using a tool situated outside the vacuum bag.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748       

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        
10/1/21